DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 05 December 2020 have been considered by the examiner.

Drawings
The drawings filed on 08 September 2020 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: Claim 9: The term "low friction coefficient" in claim9 is a relative term which renders the claim indefinite.  The term "low friction coefficient" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term is mentioned in the spec at paragraphs 0019 and 0073, however no coefficient or coefficient range is provided and no specific materials are mentioned.
Claim 40 is rejected as a duplicate claim to Claim 34.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 7, 19, 23, and 30-33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Saeki (US PGPub 2004/0140179 A1), in view of Tabuchi (US 6,405,006 B1).
With regard to Claim 1, Saeki discloses a flexible belt (¶0008, belt is stretched; ¶0035, belt body is polyester cloth and thermoplastic polyurethane) for use in a printing system comprising an elongate strip (Figs. 4, 13) of which the ends are releasably or permanently securable to one another (Figs. 6-7; Col. 3, Line 37 to Col. 4, Line 14) so as to: 
(i) form a seam at a location where the ends of the strip are connected to each other (Figs. 6-7; Col. 3, Line 37 to Col. 4, Line 14; Figs. 4, 6-7) and 
(ii) convert the strip into an endless loop, which belt, when mounted over rollers and in use, travels along a continuous path (Figs. 6-7; Col. 3, Line 37 to Col. 4, Line 14; Figs. 4, 6-7), wherein 
(A) the elongate strip has parallel sides that define a lateral direction that is perpendicular to each of the parallel sides (Fig. 13).
Saeki does not explicitly disclose wherein the ends of the elongate strip are slightly inclined relative to the lateral direction to avoid a sudden change in tension as the belt passes over the rollers.
The secondary reference of Tabuchi discloses wherein the ends of the elongate strip are slightly inclined relative to the lateral direction (Fig. 3; seam 36; Claim 13; Col. 6, Line 60 to Col. 7, Line 2) to avoid a sudden change in tension as the belt passes over the rollers.
Applicant reminds applicant that While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Thus, the inclination of the ends of the elongate strip function as intended.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the inclined ends of Tabuchi, with the flexible belt of Saeki, in order to mitigate an impact force cause by the contact of the roller with the belt, as taught by Tabuchi (Col. 7, Lines 19-24).

With regard to Claim 5, Saeki further discloses wherein at least one side of the strip from which the belt is made is provided with a plurality of formations that are spaced from one another along the length of the strip (Figs. 14-15; ¶0002-0004, beads 93 on both sides of strip; Figs. 11-12; ¶0038-0041).

With regard to Claim 7, Saeki further discloses wherein the formations comprises two flexible beads of greater thickness than the strip, arranged one on each side of the strip (Figs. 14-15; ¶0002-0004, beads 93 on both sides of strip; Figs. 11-12; ¶0038-0041; beads thicker than strip as shown and at least one on each side of strip).

With regard to Claim 19, Saeki further discloses a belt system (Figs. 4, 7, 14-15), a support frame guiding and driving the belt (Figs. 14-15; ¶0002, 0004), wherein the support frame further includes two lateral guiding tracks (Figs. 14-15; ¶0002, 0004), extending one on each side of the belt (¶0004, in straight conveyor beads 93 sewed to both hem sides for prevention of meander of the belt), each track being of suitable cross-section to slidably retain the formations on the sides of the belt (Figs. 14-15; ¶0002-0004, beads 93 on both sides of strip).

With regard to Claim 23, Saeki further discloses wherein plates are mounted on the support frame having support surfaces contacting the inner side of the belt (Fig. 4; ¶0058; plate 16, Fig. 2), the support surfaces lying in a plane offset from a flat plane passing through the two tracks such that lateral tension in the belt, resulting from engagement of the formations in the tracks, serves to flatten the belt against the support surfaces (Figs. 14-15).

With regard to Claim 30, Saeki does not explicitly disclose wherein an angle-of-inclination between (i) each of the ends of the elongate strip; and (ii) the lateral direction defined by the parallel sides of the elongate strip is at most 10˚.
The secondary reference of Tabuchi discloses wherein an angle-of-inclination between (i) each of the ends of the elongate strip; and (ii) the lateral direction defined by the parallel sides of the elongate strip is at most 10˚ (Fig. 3; seam 36; Claim 13; Col. 6, Line 60 to Col. 7, Line 2; 2 degree angle).

With regard to Claim 31, Saeki does not explicitly disclose wherein the angle-of-inclination is at least 2˚.
The secondary reference of Tabuchi discloses wherein the angle-of-inclination is at least 2˚ (Fig. 3; seam 36; Claim 13; Col. 6, Line 60 to Col. 7, Line 2; 2 degree angle).

With regard to Claim 32, Saeki does not explicitly disclose wherein the angle-of-inclination is between 2˚ and 8˚.
The secondary reference of Tabuchi discloses wherein the angle-of-inclination is between 2˚ and 8˚ (Fig. 3; seam 36; Claim 13; Col. 6, Line 60 to Col. 7, Line 2; 2 degree angle).

With regard to Claim 33, Saeki further discloses wherein formations are provided along the sides of the strip which are capable of engaging with lateral tracks (Figs. 4, 7, 14-15) to place the belt under lateral tension (Figs. 14-15; ¶0002-0004, beads 93 on both sides of strip), the lateral tracks further serving to constrain the belt to follow the continuous path (¶0002-0004, belt stretching between end rollers 92).

Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Saeki, in view of Tabuchi, and further in view of Otobe (USPGPub 2011/0232181 A1).
With regard to Claim 17, Saeki-Tabuchi does not explicitly disclose wherein the belt includes one or more markings detectable by a sensor of printing system.
The tertiary reference of Otobe discloses belt includes one or more markings detectable by a sensor of printing system (Abstract; ¶0005-0008). 
Otobe, with the combination of Saeki-Tabuchi, in order to detect a position on the conveyance belt, as taught by Otobe (¶0005-0008).

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Saeki, in view of Tabuchi, and further in view of Sato et al. (US 6,970,674 B2), hereinafter Sato.
With regard to Claim 9, Saeki does not explicitly disclose wherein the formations are made of a material having a low friction coefficient to ensure smooth running of the formations within the lateral tracks, though Saeki does disclose the formations made of either metal or synthetic resin (¶0046; 0060).  Although Saeki does not explicitly disclose a specific coefficient, Saeki discloses material for the formations of a belt to be guided by a guide, thus it would be inherent to have a low friction coefficient, in order for the guided belt to function as intended.
Regardless, the tertiary reference of Sato discloses wherein the formations are made of a material having a low friction coefficient to ensure smooth running of the formations within the lateral tracks (Col. 9, Lines 30-34, the belt end edge part is covered with a low friction coating layer made of Teflon).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the low friction coating layer of Sato, with the combination of Saeki-Tabuchi, in order to have low friction so as not to slow the belt down or cause it to fray thereby extending the life of the components.

Claims 35 and 36-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Takemoto et al. (USPGPub 2012/0314013 A1), hereinafter Takemoto, in view of Tabuchi.
With regard to Claim 35, Takemoto discloses a printing system (Fig. 8) comprising:
(Fig. 8); 
b. a flexible belt mounted over the rollers (Fig. 8; endless rubber belts 71 and 73 supported by guide rollers 25 and 74; ¶0121-0122), 
c. an image forming station for forming ink-images on an outer surface of the flexible belt by droplet-deposition thereon (Fig. 8; ¶0122-0123); and 
d. an impression station where the ink-images are transferred from the belt outer surface to substrate (¶0123, impression cylinders 33 and 43), wherein: 
A. circulation of the belt serves to transport the ink-images from image forming station to the impression station (¶0123; Fig. 8); 
Takemoto does not explicitly disclose the flexible belt comprising an elongate strip of which the ends are releasably or permanently secured to one another so as to: (i) form a seam at a location where the ends of the strip are connected to each other and (ii) convert the strip into an endless loop; B. the elongate strip has parallel sides that define a lateral direction that is perpendicular to each of the parallel sides; and C. the ends of the elongate strip are slightly inclined relative to the lateral direction to avoid a sudden change in tension as the belt passes circulates around the rollers.
The secondary reference of Tabuchi discloses the flexible belt comprising an elongate strip of which the ends are releasably or permanently secured to one another (Fig. 3); so as to: (i) form a seam at a location where the ends of the strip are connected to each other (Fig. 3; seam 36; Claim 13; Col. 6, Line 60 to Col. 7, Line 2) and (ii) convert the strip into an endless loop (Fig. 3; seam 36; endless belt 35; Claim 13; Col. 6, Line 60 to Col. 7, Line 2); B. the elongate strip has parallel sides that define a lateral direction that is perpendicular to each of the parallel sides (Fig. 3); and C. the ends of the elongate strip are slightly inclined relative to the lateral direction (Fig. 3; seam 36; Claim 13; Col. 6, Line 60 to Col. 7, Line 2)  to avoid a sudden change in tension as the belt passes circulates around the rollers.
Applicant reminds applicant that While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Thus, the inclination of the ends of the elongate strip function as intended.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the inclined ends of Tabuchi, with the printing system and flexible belt of Takemoto, in order to mitigate an impact force cause by the contact of the roller with the belt, as taught by Tabuchi (Col. 7, Lines 19-24).

With regard to Claims 36-38, these claims contain limitations that are similar and in the same scope of invention as claims 30-32 respectively above; therefore claims 36-38 are rejected for the same rejection rationale/basis as described in claims 30-32 above.

Claim 39 is rejected under 35 U.S.C. 103(a) as being unpatentable over Takemoto, in view of Tabuchi, and further in view of Saeki.
With regard to Claim 39, Takemoto-Tabuchi does not explicitly disclose wherein formations are provided along the sides of the strip which are capable of engaging with lateral tracks to place the belt under lateral tension, the lateral tracks further serving to constrain the belt to follow the continuous path.
The tertiary reference of Saeki discloses wherein formations are provided along the sides of the strip which are capable of engaging with lateral tracks (Figs. 4, 7, 14-15) to place the (Figs. 14-15; ¶0002-0004, beads 93 on both sides of strip), the lateral tracks further serving to constrain the belt to follow the continuous path (¶0002-0004, belt stretching between end rollers 92).
It would have been obvious to one of ordinary skill in the at the time the invention was made to incorporate the formations along the sides of the strip of Saeki, with the combination of Takemoto-Tabuchi, in order to prevent meander of the belt, as taught by Saeki (¶0004).

Allowable Subject Matter
Claim 34 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability of claim 34 is that applicants claimed invention includes a flexible belt wherein the belt has a degree of elasticity in a width ways direction that is greater than the elasticity of the belt in a longitudinal direction.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability of claim 20 is that applicants claimed invention includes a flexible belt wherein the belt is an intermediate transfer member of a printing system and lateral guiding tracks are provided to guide and tension the belt in the region of an image forming station at which an ink image is .
Claim 21 is allowable because it depends from claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.